Citation Nr: 0830200	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-22 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1984 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a left knee disability.  


FINDINGS OF FACT

The veteran does not have a current diagnosis of a left knee 
disability.


CONCLUSION OF LAW

A claimed left knee disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The veteran asserts that he injured his left knee in the same 
incident in which he injured his right knee.  However, while 
the veteran's service medical records show complaints related 
to his right knee, they do not demonstrate any complaints, 
treatment, or diagnoses related to the left knee.  
Furthermore, the veteran did not claim any left knee 
condition at his separation examination in April 1988.  
Additionally, while the records associated with the veteran's 
service in the Reserves and the National Guard show a record 
of a history of a right knee injury, they do not show 
complaints or diagnosis of any left knee problem.

As no left knee condition was diagnosed in service, the Board 
finds that chronicity in service is not established in this 
case.  38 C.F.R. § 3.303(b).  As chronicity in service has 
not been established, a showing of continuity of symptoms 
after discharge is required to support the veteran's claim 
for service connection of his left knee condition.  38 C.F.R. 
§ 3.303(b).

However, post-service medical records also do not demonstrate 
that the veteran has a current diagnosis of any left knee 
disability.  The veteran did not claim any left knee 
condition on his Army National Guard entrance examination in 
1988 or any time thereafter until March 1990.  The physical 
examination at that time did not diagnose any disability in 
the veteran's left knee, stating instead that the veteran had 
pain in his knees.  The veteran's other post-service evidence 
of record of left knee condition comes from September 2007 
hearing, where the veteran claimed to have received treatment 
for left knee condition for the first time in 2002 at a 
private hospital.  However, the veteran failed to provide or 
authorize access to any private treatment records for that 
claimed treatment.  Accordingly, any records of that 
treatment have not been associated with the claims file.  The 
duty to assist is not a one-way street.  If a veteran wishes 
help in developing his claim, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Thus, while the veteran asserts that he received treatment 
for his left knee in 2002, the next clinical evidence of 
record demonstrating complaint of left knee pain is not dated 
until March 2005.  At that time, the veteran complained of 
left knee pain but no diagnosis or assessment of his 
condition was made.  A March 2006 VA examination found that 
the veteran had knee pain due to overuse, but did not 
diagnose any left knee disability.

The Board finds that none of the post-service VA records show 
that any current left knee disability has been diagnosed.  In 
addition, the Board notes that at no time did any treating 
provider relate the veteran's complaints of left knee pain to 
his period of active service, or to any incident therein.  
The Board finds that the medical evidence of record does not 
demonstrate a current diagnosis of a left knee disability.  

The Board notes that pain, in and of itself, is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  
38 U.S.C.A. § 1110 (West 2002); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Without competent evidence of a diagnosed 
disability, service connection for left knee condition cannot 
be awarded.  

Nevertheless, the veteran is competent to offer testimony 
regarding the nature, frequency, and severity of the 
observable symptoms of his condition.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  The veteran is competent to report that he 
experiences left knee pain.  However, he is not competent to 
establish a nexus between an in-service event or injury and a 
medical diagnosis.  Savage v. Gober, 10 Vet. App. 488; 
Hickson v. West, 12 Vet. App. 247 (1999).  Here, whether the 
veteran's current complaints of left knee condition are 
related to an in-service occurrence requires a medical 
opinion because that relationship is not capable of lay 
observation.  Significantly, no medical professional has 
related the veteran's complaints of left knee condition to 
any in-service event. 

Therefore, the Board finds that the evidence is against a 
finding of a direct nexus between military service and any 
current left knee condition.  In addition, as the evidence 
does not show any confirmed diagnosis of current left knee 
disability during or after service, the Board finds that a 
further VA examination is not required in this case.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that any left knee 
disability developed in service.  Therefore, the Board 
concludes that a left knee disability was not incurred in or 
aggravated by service.  The Board further finds that the 
evidence does not demonstrate that the veteran has a current 
left knee disability.  As the preponderance of the evidence 
is against the claim for service connection, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in September 2005; a rating 
decision in July 2006; and a statement of the case in 
December 2006.  Those documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine);Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant prior 
to the March 2008 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to this claim. Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.




ORDER

Service connection for a left knee condition is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


